NUMBER 13-12-00667-CR

                               COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

KENSON JACK JONES                                                                  Appellant,

                                                v.

THE STATE OF TEXAS,                                                                Appellee.


               On appeal from the Criminal District Court No. 2
                          of Tarrant County, Texas.


                           MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Longoria
              Memorandum Opinion by Justice Longoria
       By two issues, appellant, Kenson Jack Jones, challenges his conviction and

sentence for sexual assault of a child under the age of seventeen, a second-degree

felony. TEX. PENAL CODE ANN. § 22.011(a)(2) (West Supp. 2011). We affirm.1


       1
          This case is before this Court on transfer from the Second Court of Appeals in Fort Worth
pursuant to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West
2005).
                                            I. BACKGROUND2

       The State charged appellant with the sexual assault of A.S., his stepdaughter.

A.S. testified that she woke up to find appellant on top of her, that he moved her

underwear out of the way, and touched her vagina with his sexual organ. A.S. informed

a classmate at her school that morning about what happened, and the classmate

subsequently informed school officials. School officials later called the police. A.S.

underwent a sexual assault examination at Cook Children’s Medical Center and police

seized several items from A.S.’s home, including the clothes she was wearing during

the crime and her bed sheets. Appellant’s DNA was tested after his arrest, and found to

be a genetic match to both the sperm in the vaginal swab taken from A.S. and the

sperm recovered from the underwear A.S. wore at the time of the crime. Appellant

pleaded not guilty and the case was tried to a jury. The jury returned a verdict of guilty

and assessed twelve years’ imprisonment. This appeal followed.

                                              II. ANALYSIS

       Appellant argues that the evidence supporting his conviction is insufficient and

that his sentence was grossly disproportionate to the crime charged.

   A. Sufficiency of the Evidence

           1. Standard of Review

       In evaluating the sufficiency of the evidence supporting a conviction, our inquiry

is “whether, after viewing the evidence in a light most favorable to the verdict, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Garcia v. State, 367 S.W.3d 684, 686–87 (Tex. Crim. App. 2012)

       2
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to our decision. See TEX. R. APP. P. 47.1.


                                                  2
(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). It is the role of the trier of fact to

resolve conflicts in testimony, weigh evidence, and draw reasonable inferences from

that evidence.    Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing

Jackson, 443 U.S. at 318–19 (1979)). The trier of fact, in this case the trial court judge,

is the sole judge of the credibility of witnesses and the weight, if any, to be given to their

testimony. Garcia, 367 S.W.3d at 686–87; Brooks v. State, 323 S.W.3d 893, 899 (Tex.

Crim. App. 2010) (plurality op.). “[T]he Jackson v. Virginia standard is the only standard

that a reviewing court should apply in determining whether the evidence is sufficient.”

Brooks, 323 S.W.3d at 912.

          2. Discussion

       Appellant briefs authorities pertaining to the standard of review and makes a

conclusory statement that: “[t]he State of Texas did not meet its burden of proof, proof

beyond a reasonable doubt, in that it failed to prove that Appellant committed the

offense as is set out in the [sic] indictments.” Appellant has not provided this court with

an argument regarding how the evidence is insufficient to support his conviction.

Appellant has not discussed the essential elements of the offense or identified any

element for which the evidence is arguably inconsistent. Therefore, we conclude that

this point of error is inadequately briefed, and presents nothing for our review. See TEX.

R. APP. P. 38.1(i); see also Lucio v. State, 351 S.W.3d 878, 896 (Tex. Crim. App. 2011)

(observing that “this Court is under no obligation to make appellant’s arguments” for

him). We overrule appellant’s first issue.




                                              3
   B. Disproportionate Sentence

       In his second issue, appellant argues that his sentence of twelve years’

imprisonment was so disproportionate to the crime, and to other sentences imposed for

similar crimes, that it violated the state and federal constitutional prohibitions against

cruel and unusual punishment. U.S. CONST. AMEND. VIII; TEX. CONST. art. I, § 13. In

order to preserve a complaint of this nature for appeal, a defendant must make a timely

objection to the trial court. Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth

2009, pet. ref’d); Arriaga v. State, 335 S.W.3d 331, 334 (Tex. App.—Houston [14th

Dist.] 2010 pet. ref’d). Appellant did not object to the sentence at the time it was

imposed, and so did not preserve this argument for our review.           We accordingly

overrule appellant’s second issue.

                                      III. CONCLUSION

       We affirm the judgment of conviction.




                                                _______________________
                                                NORA L. LONGORIA
                                                Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of April, 2013.




                                            4